- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH January, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. Corporate Taxpayers Roll 01.832.635/0001-18 Trade Board Roll 35.300.150.007 Authorized joint Stock Company  Brazilian Securities Commission Roll 016390 CALL NOTICE GENERAL MEETING OF DEBENTURES HOLDERS Rest called, Holders of Debentures of 1 st Public Issue of 50,000 Debentures Nonconvertible in Stock, sole Series, Unsecured Type, of TAM S.A. ( Debentures  and  Issuer  or  Company , respectively), in terms of the 8 th Clause of the Public Deed of Debentures ( Public Deed ), to gather in a General Meeting of Debentures Holders, to be held on February 07, 2011, at 03:00 p.m., and on second call, if necessary, on February 15, 2011, at 11:00 a.m., in the Facilities of the Issuer, at Rua Ática 673, in the City of São Paulo, State of São Paulo, in order to deliberate in regard to the following agenda: (i) Examine the Issuers proposal to authorize the Trustee not to declare the anticipated expiration in the closing of 2010 exercise, in the event of the Issuer not to perform the provisions of Clause 5, section 5.1.1, item (xiii), of the Public Deed, concerning the obligation to maintain, from the amortization period until the end of liquidation of all obligations arising from the Public Deed, a debt coverage rate not inferior to 130% (one hundred and thirty percent); and (ii) The results to be paid to the Debentures Holders appearing in the Public Deed, due to the amendment mentioned in item (i) above. The Company informs that it is available to the Holders of Debentures, in the Companys Social Headquarters, located at Avenida Jurandir 856, lote [lot] 4, 1º andar [1st Floor], in the City of São Paulo, State of São Paulo, in its Investors Relationship Website (www.tam.com.br/ri), as well as in the websites BM&FBOVESPA (www.bmfbovespa.com.br) and of the Brazilian Securities Commission (www.cvm.gov.br): (i) the User Guide for Participation in General meetings, which comprehends other information regarding the matters to be examined and discussed. General Instructions: Pursuant to the terms of Clause 8, section 8.2.2 of the Public Deed, may take part in the herein called Meeting, all bearers of debentures, for current debentures, which are considered all debentures issued, except for those kept in Treasury by the Issued, the ones held by (i) companies controlled (directly or indirectly) by the Issuer; (ii) controlling companies (or control group) and/or companies colligated to the issuer; (iii) Issuers administrators and/or Guarantor, including, but not limited, to persons direct or indirectly linked to any of the abovementioned persons; and (iv) private pension exclusive fund sponsored by the Issuer and/or the Guarantor, as well as debentures held by directors, counselor and its relatives up to second degree. Debentures Holders shall attend the meeting before the indicated time, for beginning of the Meeting, bearing the following documents: · Beyond of the identity card, the statement of the respective debenture account, opened in the name of each Holder, issued by the Depositing Institution; · If nor possible to attend the General meeting, the holder may be represented by a proxy, with specific powers for representation in the meeting, observed all legal conditions; and · Targeting to speed the process and ease the tasks of the meeting, the power of attorney may, at the criteria of the holder, be deposited in the Companys Registered Office, preferentially, two (02) days prior to the date foreseen for the Meeting. Eventual clarifications that may be necessary may be obtained in the Investors Relationship Website  www.tam.com.br/ri . São Paulo, January 21, 2011. Líbano Miranda Barroso Investors Relation Director TAM S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 20, 2011 TAM S.A. By: /
